Opinion issued April 7, 2015.




                                      In The

                                Court of Appeals
                                      For The

                             First District of Texas
                              ————————————
                                NO. 01-15-00259-CV
                              ———————————
         IN RE JOSEPH DEGIOANNI AND EMTEL, INC., Relators



             Original Proceeding on Petition for Writ of Mandamus


                             MEMORANDUM OPINION

      Relators, Joseph Degioanni and Emtel, Inc., have filed a petition for a writ of

mandamus, challenging an order granting real parties in interest Robert L.

Pendergraft and William P. Haddock’s motion to stay the matter until the dispute is

resolved by arbitration. 1



1
      The underlying case is Joseph Degioanni and Emtel, Inc. v. Robert L. Pendergraft
      and William P. Haddock, cause number 2014-63317, pending in the 151st District
      Court of Harris County, Texas, the Honorable Mike Engelhart presiding.
      We deny the petition.




                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




                                         2